                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,                      Case No. 96-cr-00146-MMC-1
                                                       Plaintiff,
                                  8
                                                                                        ORDER DENYING DEFENDANT'S
                                                 v.                                     MOTION FILED MARCH 2, 2020
                                  9

                                  10     JON ZAVALIDROGA,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court is in receipt of defendant's "Federal Rules of Civil Procedure, Rule 60(b)

                                  14   Motion," filed March 2, 2020, whereby defendant seeks, for the twelfth time,

                                  15   reconsideration of the denial of his petition for a writ of coram nobis.

                                  16          The motion is hereby DENIED for the reasons stated in the Court's order of

                                  17   October 11, 2019. (See Doc. No. 272; see, e.g., Doc. No. 274.)

                                  18          If defendant elects to appeal the instant order, the Court, to the extent a certificate

                                  19   of appealability may be required, hereby DENIES such certificate, as defendant has not

                                  20   made any showing, let alone a "substantial showing," that he has been denied a

                                  21   "constitutional right." See 28 U.S.C. § 2253(c)(2).

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: March 9, 2020
                                                                                                MAXINE M. CHESNEY
                                  25                                                            United States District Judge
                                  26
                                  27

                                  28
